DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9, & 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato at al. (CN 101440853 A, herein after referred to as Sato).
Regarding claim 1 Sato teaches a torsion bushing (FIG. 4: 10), comprising: a body portion (FIG. 4: 16) defining a torsion rod-receiving bore extending longitudinally through the body portion (FIG. 4: 18); one or more helical flexion ribs integral with the body portion (FIG. 4: depicted on the inside of the bore hole between 22) and defining a portion of the torsion rod-receiving bore comprising a torsion rod-contacting surface (FIG. 4: depicted); and a helical lubrication reservoir defined at least in part by the one or more helical flexion ribs (FIG. 4: 22).
Regarding claim 9 Sato teaches that the torsion bushing comprises a rubber material (paragraph 138).
Regarding claim 14 Sato teaches a torsion bushing assembly (FIG. 1-4: depicted), comprising: a torsion bushing (FIG. 1: 10) comprising a body portion (FIG. 4: 16) defining a bore (FIG. 4: 18) and one or more helical flexion ribs extending along at least a portion of the bore (FIG. 4: depicted on the inside of the bore hole between 22), and a helical lubrication reservoir defined at least in part by the one or more helical flexion ribs (FIG. 4: 22); and a bracket (FIG. 1: 96 & 98), the bracket comprising a saddle (FIG. 1: 96) and one or more flanges (FIG. 1: 98), the saddle configured to receive the torsion bushing (FIG. 1: depicted), and the one or more flanges for coupling the bracket to a frame (FIG. 1: depicted connecting to frame 14; paragraph 113).
Regarding claim 15 Sato teaches that the saddle provides a compression load to the torsion bushing when fitted in the saddle (paragraph 114).
Regarding claim 16 Sato teaches that an outward perimeter of the torsion bushing has a geometry that comprises a truncated cylinder (FIG. 1-4: depicted; paragraph 39).
Regarding claim 17 Sato teaches a torsion rod assembly (FIG. 1: depicted), the torsion rod assembly comprising: a torsion rod (FIG. 1: 12); a torsion bushing comprising (FIG. 1: 10) a body portion (FIG. 1: 16) defining a torsion rod-receiving bore (FIG. 1: 18), one or more helical flexion ribs defining at least a portion of the torsion rod-receiving bore  (FIG. 4: depicted on the inside of the bore hole between 22), and a helical lubrication reservoir adjacent to the one or more helical flexion ribs (FIG. 4: 22); and a bracket comprising a saddle configured to receive the torsion bushing (FIG. 1: 96).
Regarding claim 18 Sato teaches that the torsion bushing and the saddle have an interference fit, the interference fit providing a compression load between the torsion bushing and the torsion rod when fitted within the torsion rod-receiving bore (paragraphs 113-114).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-8, 11-12, & 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato at al. (CN 101440853 A, herein after referred to as Sato).
Regarding claim 7 Sato does not explicitly teach that the one or more helical flexion ribs have a pitch angle of from 65 to 85 degrees. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sato to use helical flexion ribs within a range of 65 to 85 degrees, so as to achieve an optimal damping, ease of manufacture, and lubrication application, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.  See, In re Aller, 105 USPQ 233. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.
Regarding claim 8 Sato teaches that the one or more helical flexion ribs respectively comprise an arc length of from 1 to 5 turns (FIG. 4: depicted with 4-5 turns).
Regarding claim 19 Sato does not explicitly that the torsion rod comprises an intermediate portion and a lever arm integral to the intermediate portion. However official notice is taken that torsion rods comprising an intermediate portion and a lever arm integral to the intermediate portion are conventional and well known in the art. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used a torsion rod as claimed as part of a conventional suspension assembly. 
Regarding claim 20 Sato teaches a torsion rod-coupling assembly (FIG. 1: depicted) comprising a torsion rod-bushing (FIG. 1: 10), the torsion rod- busing comprising a body portion (FIG. 1: 16) defining a bore (FIG. 1: 18) and one or more helical flexion ribs extending along at least a portion of the bore (FIG. 4: depicted on the inside of the bore hole between 22). Sato does not explicitly teach an end link; and a torsion rod-coupling assembly configured to couple the torsion rod to the end link. However official notice is taken that end links and torsion rod-coupling assemblies configured to couple torsion rods thereto are conventional and well known in the art. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used an end link and torsion rod-coupling assembly as claimed as part of a conventional suspension assembly. 
Regarding claim 11 Sato as modified above does not explicitly teach that the body portion has a first hardness and the one or more helical flexion ribs have a second hardness, wherein the first hardness and the second hardness differ by from 10 to 70 Shore A. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sato to use a first hardness and a second hardness that differ by from 10 to 70 Shore A, so as to achieve an optimal damping, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.  Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.
Regarding claim 12 Sato as modified above does not explicitly teach that the body portion has a hardness of from 50 to 90 Shore A, wherein the one or more helical flexion ribs have a hardness of from 20 to 50 Shore A. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sato to use a body portion including a material with a hardness of from 50 to 90 Shore A and one or more helical flexion ribs including a material with a hardness from 20 to 50 Shore A, so as to achieve an optimal damping, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.  Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.
Claim(s) 2-6 & 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato at al. (CN 101440853 A, herein after referred to as Sato) in view of Baudelet (CN101440853A).
Regarding claim 2 Sato does not teach a lubrication port defined at least in part by the body portion, the lubrication port in fluid communication with the helical lubrication reservoir, however Baudelet does teach a lubrication port (FIG. 5: 40) defined at least in part by the body portion (FIG. 5: depicted passing through 30), the lubrication port in fluid communication with the lubrication reservoir (FIG. 6: 33). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have alternatively included the lubrication port of Baudelet with the bushing of Sato in order to more easily provide lubrication to the reservoir of Sato (Sato, FIG. 4: 22; paragraphs 66-70). 
Regarding claim 3 Sato does not teach a shaft seal integral with the body portion, the shaft seal located at an end portion of the torsion bushing, However Baudelet does (FIG. 6: 38). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have alternatively included the seal of Baudelet with the bushing of Sato in order to protect the lubricant from outside contamination as well as retain the lubricant. 
Regarding claim 4 Sato as modified above does not explicitly teach an annular lubrication reservoir defined at least in part by the shaft seal, however Baudelet does (Baudelet, FIG. 6: either or both instances of 36). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have alternatively included the annular lubrication reservoirs of Baudelet with the bushing of Sato as modified above in order to better distribute the lubrication. 
Regarding claim 5 Sato as modified above teaches that the helical lubrication reservoir and the annular lubrication reservoir are in fluid communication (result of the combination, the helical lubrication reservoir & annular lubrication reservoirs would intersect).
Regarding claim 6 Sato as modified above teaches an additional annular lubrication reservoir in fluid communication with the helical lubrication reservoir (Baudelet, FIG. 6: other instance of 36), the additional annular lubrication reservoir located at a midward portion of the torsion bushing (Baudelet, FIG. 6: 36 depicted located in a middle position between 38 & 35).
Regarding claim 13 Sato as modified above does not teach a shaft seal integral with the body portion, wherein the body portion has a first hardness and the shaft seal has a second hardness, wherein the first hardness and the second hardness differ by from 10 to 70 Shore A. However Baudelet teaches a shaft seal (FIG. 6: 38) integral with the body (FIG. 6: depicted), wherein the body portion has a first hardness and the shaft seal has a second hardness, wherein the first hardness and the second hardness differ (translation page 7, paragraph 32: the seal being part of the ring has ring hardness, the body is formed of the ring and the coating, and thus has both hardnesses, the hardnesses differ). 
Neither Sato nor Baudelet explicitly teach that the hardness’ differ by from 10 to 70 Shore A. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sato as modified above to use hardness’ that differ by from 10 to 70 Shore A, so as to achieve an optimal damping, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.  Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato at al. (CN 101440853 A, herein after referred to as Sato) in view of Umeno et al. (US 20180272828 A1, herein after referred to as Umeno).
Regarding claim 10 Sato does not teach that the body portion comprises a first material and the one or more helical flexion ribs comprise a second material, wherein the first material is different from the second material, however Umeno teaches the use of a first material (FIG. 6: 60, abstract) and a second material (FIG. 6: 70, abstract). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have alternatively used the adhesion layer of Umeno with the bushing with helical flexion ribs of Sato in order to better adhere together the slit 24 of Sato. In this combination the helical flexion ribs would comprise the adhesion layer material and, thickness constraints permitting, also the primary material. 
Conclusion
	Prior art made of record and not replied upon is considered pertinent to applicant’s disclosure. The references noted on the attached PTO 892 teach torsion bushings of interest. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL L MESHAKA whose telephone number is (571)272-5693. The examiner can normally be reached Mon-Fri 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on (571)272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAXWELL L MESHAKA/Examiner, Art Unit 3616                                                                                                                                                                                                        
	

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616